 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 784 
In the House of Representatives, U. S.,

October 28, 2009
 
RESOLUTION 
Honoring the 2,560th anniversary of the birth of Confucius and recognizing his invaluable contributions to philosophy and social and political thought. 
 
 
Whereas September 28, 551 B.C., is recognized as the date on which Confucius was born in the town of Qufu, in what is now the Shandong Province of China; 
Whereas Confucius, who is one of the greatest thinkers, teachers, and social philosophers in history, developed a philosophy that has deeply influenced, and continues to influence, the social and political thought of countries around the world, including China, Korea, Japan, Taiwan, and Vietnam; 
Whereas Confucius counseled introspection, self-cultivation, sincerity, and the observance of respect within social relationships as a means of achieving justice and attaining morality in personal and public life, reflecting a moral fiber of the highest degree; 
Whereas the teaching of Confucius that “what one does not wish for oneself, one ought not to do to anyone else; what one recognizes as desirable for oneself, one ought to be willing to grant to others” is a model for ethical behavior and for the promotion of harmony among us; 
Whereas Confucius taught that an ideal government is founded upon loyalty, respect for elders, and recognition of the importance of family; and 
Whereas Confucius taught that politicians must be models of truthfulness and morality, which serves as a reminder to all of our duty to serve with the utmost honor and respect: Now, therefore, be it 
 
That the House of Representatives honors the 2,560th anniversary of the birth of Confucius and recognizes his invaluable contributions to philosophy and social and political thought. 
 
Lorraine C. Miller,Clerk.
